Title: To Thomas Jefferson from John Armstrong, Jr., 9 August 1806
From: Armstrong, John, Jr.
To: Jefferson, Thomas


                  
                     Sir, 
                     Paris 9th. of August 1806.
                  
                  I had yesterday the honor of receiving from a Committee of the Agricultural Society of the Seine, composed of the President and Secretary of that body and the Counsellor of State Monsr. Moreau du St. Mary—the letter and medal herewith enclosed and committed to the care of Mr. Blackwell of New York.
                  The manner in which these were presented for conveyance, was peculiarly flattering to me—as it furnished an additional proof of the profound respect entertained for your talents, & the employment, public and private, which you make of them. 
                  I have the honor to be, Sir, with the most grateful Attachment and the highest esteem, 
                  Your most obedient, & very humble Servant
                  
                     John Armstrong.
                  
               